—Appeal by the defendant from a judgment of the County Court, Nassau County (Cotter, J.), rendered January 9, 1998, convicting him of robbery in the first degree and robbery in the second degree, upon jury verdict, and imposing sentence. The appeal brings up for review, the denial, after a hearing, of those branches of the defendant’s omnibus motion which were to suppress identification testimony and physical evidence.
Ordered that the judgment is affirmed.
Contrary to the defendant’s contentions, his initial stop and detention by the arresting officer was justified, based upon reasonable suspicion that the defendant had committed a recently reported robbery (see, People v Sharpe, 259 AD2d 639; People v Private, 259 AD2d 504). Thereafter, when the victim identified the defendant as one of the robbers at a showup, which was close in time and place to the crime (see, People v Duuvon, 77 NY2d 541; People v Love, 57 NY2d 1023; People v Williams, 258 AD2d 543; People v Hernandez, 250 AD2d 704), the police *581had probable cause to arrest him (see, People v Martinez, 80 NY2d 444; People v Alio, 255 AD2d 448; People v Bryant, 246 AD2d 662). Accordingly, the court properly denied suppression of the physical evidence in question.
The defendant’s remaining contentions are without merit. S. Miller, J. P., Santucci, Thompson and Smith, JJ., concur.